DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 June 2022 has been entered.

Response to Arguments
Applicant's arguments submitted 27 June 2022 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “proximate” (“in or proximate the patient’s lower esophageal sphincter”) in claims 1, 9, and 18 is a relative term which renders the claim indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no description or illustration of what distance or anatomical structures would be considered “proximate” the LES to ascertain those structures which would also not be in proximity thereto. Applicant’s paragraph [0116], for example, describes the gastric cardia as a structure separate from the LES, and does not establish that they are the same or proximate to one another. Paragraph [0166] only provides the same phrase “rather than in or proximate the LES” in reference to the entirety of the gastric wall, without frame of reference or drawing any distance or dividing line to determine what would be considered proximate as opposed to not proximate the LES. Thus it is unclear and indefinite whether e.g. the gastric cardia is actually within a specific distance required to be “proximate” the LES, or if portions of the cardia might be “not proximate” thereto.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2011/0034967 A1, hereinafter Chen’967) in view of Starkebaum et al. (US 2004/0193229 A1, hereinafter Starkebaum’229)l; or alternatively in view of Barolat et al. (US 2012/0232615 A1, hereinafter Barolat’615) further in view of Cigaina (US 6,615,084 B1, hereinafter Cigaina’084).
Regarding claims 1 and 18, Chen’967 discloses a method for treating gastroesophageal reflux disease in a patient (e.g. abstract; paragraphs [0007], [0216]) by implanting a stimulation system in the gastrointestinal tract of the patient (e.g. paragraphs [0127], [0129], [0138], [0147]), the stimulation system comprising one or more electrodes (e.g. abstract; paragraphs [0024]-[0028], [0088], [0216]) and a stimulator module comprising a pulse generator and power source (ibid.; [0214]; Fig. 12), wherein the stimulator module is in electrical communication with the one or more electrodes through one or more leads (e.g. paragraphs [0033]-[0035], [0141]-[0145]), the method comprising: identifying a site on a gastric wall of the gastrointestinal tract of the patient using endoscopic visualization in order to determine a target location for placing the one or more electrodes (e.g. paragraphs [0125]-[0127]); percutaneously placing the one or more electrodes at the identified site on the gastric wall (ibid.; [0142]-[0144], [0147]-[0149]), forming a subcutaneous pocket in the patient, and placing the stimulator module in the subcutaneous pocket (e.g. paragraph [0127] - “a pocket or cavity is prepared in the gastrointestinal tract to receive the device”); connecting one of the one or more leads to the stimulator module located in the pocket, wherein the one or more leads is connected to the one or more electrodes (e.g. paragraphs [0143], [0144]); and activating the stimulator module to generate a plurality of electrical pulses, wherein the electrical pulses have a frequency in the range of 1Hz to 300Hz (e.g. paragraphs [0055], [0096]-[0098], [0156]), a pulse amplitude in a range of 0.5mA to 30mA (e.g. paragraphs [0055], [0096], [0121], [0156]), a pulse width in a range of around 30 µsec to 5 msec (e.g. paragraphs [0055], [0096]), and a session duration in a range of 1 minute to one day (e.g. paragraphs [0121], [0156], [0163], [0223]) such that a function of the patient’s lower esophageal sphincter is improved (e.g. paragraph [0216]).
Further regarding claims 1 and 18, Chen’967 discloses the invention substantially as claimed including implantation methods for the implantable device wherein the device can be placed in a subcutaneous pocket by an endoscopic placement into a wall of the gastrointestinal tract (e.g. paragraph [0127] or through other external surgical placements into such pockets (e.g. paragraphs [0029], [0084], [0124], [0132]), but does not expressly disclose wherein the subcutaneous pocket is external to the gastric wall.  A BRI of “external to the gastric wall” would include any location inside a patient that is not within the stomach. Such device placements are numerous and ubiquitously well-known in the art. For instance, in the same field of endeavor Barolat’615 teaches that it is known to place an implantable stimulator in a subcutaneous pocket close to the skin such that the stimulator can be re-supplied with power and controlled by external devices communicating through the skin (e.g. paragraph [0039]). Starkebaum’229 discloses that it is well known for an INS to be implanted in a subcutaneous pocket beneath a patient’s skin with leads and electrodes tunneled to target stimulation tissue such as the stomach/gastric wall (e.g. paragraph [0046]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Chen’967, with placement of the subcutaneous pocket external to the gastric wall such as close to the skin/surface as taught by either Barolat’615 or Starkebaum’229, since such a modification would provide the predictable results of allowing recharging and control of the stimulator via external devices while using a ubiquitous and well-known implantation method in which a stimulator is placed in a pocket close to the surface while the smaller structures of leads and electrodes are tunneled to the deeper target tissue such as the stomach, such as to minimize the trauma of the surgical procedure.
Regarding the limitation now entered wherein the identified site is not in or proximate the patient’s lower esophageal sphincter, it is acknowledged that Chen’967 discloses placement of the stimulation electrodes in the “gastric cardia area” for treatment of GERD. It would be a reasonable interpretation of this disclosure that the gastric cardia is part of the gastric wall, and is of sufficient size that portions of the gastric cardia would qualify as “not in or proximate the LES” as now claimed. Alternatively, Chen’967 additionally discloses wherein the electrodes can be placed in the distal antrum of the stomach (e.g. paragraphs [0121], [0159], [0164], [0173]), but does not expressly disclose wherein this placement is to provide the disclosed GERD treatment. Starkebaum’229 as it already modifies Chen’967 teaches that it is known to place electrodes downstream of the LES and provide electrical stimulation pulses from downstream locations such as the antrum in order to treat GERD (e.g. abstract; paragraphs [0002], [0008], [0012]-[0014]). Likewise Cigaina’084 teaches placing electrodes at the distal end of the lesser curvature in order to be downstream of the LES and for treatment of, among other conditions, GERD (e.g. column 3, line 44 through column 4, line 22). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Chen’967 or Chen’967 in view of Barolat’615, with downstream placement of the electrodes in a manner not proximate to the LES as taught by Starkebaum’229 or Cigaina’084, respectively, since such a modification would provide the predictable results of allowing downstream stimulation of the LES to treat GERD.
Regarding claims 2, 3, 19, and 20, Chen’967 discloses wherein the one or more electrodes are placed percutaneously on the gastric wall or in a muscle of the gastric wall without entering the lumen of the gastric wall (e.g. paragraphs [0094], [0141]-[0144], wherein attachments on or into but not through the wall would be considered to read on the claims).
Regarding claim 5, Chen’967 shows wherein each of the one or more electrodes are placed with an orientation perpendicular to a gastrointestinal axis of the patient (e.g. Figs. 16, 21-24; paragraphs [0141], [0148]).
Regarding claim 6, and further regarding claim 18, Chen’967 discloses wherein the one or more electrodes comprise at least two electrodes and wherein the two or more electrodes are positioned parallel to the each other with a spacing of 1 cm between any two of the two or more electrodes (e.g. paragraph [0118], [0119], [0143]).
Regarding claim 7, and further regarding claim 18, Chen’967 discloses wherein the one or more electrodes are positioned 10 cm or less from a pylorus of the patient (e.g. paragraph [0159]).
Regarding claim 8, Chen’967 discloses wherein the frequency is in a range of 2Hz to 80Hz (e.g. paragraphs [0055], [0096]-[0098], [0156]) and the pulse amplitude is in the range of 2mA to 15 mA (e.g. paragraphs [0055], [0096], [0121], [0156]).

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen’967 in view of Starkebaum’229, or alternatively Chen’967 in view of Barolat’615 and further in view of Cigaina’084 applied to claim 1 above, and further in view of Levi et al. (US 2010/0324644 A1, hereinafter Levi’644).   
Regarding claim 4, Chen’967 discloses wherein the endoscopic visualization for site identification further comprises performing gastric insufflations using endoscopy (e.g. paragraphs [0094]; Fig. 16) and relying upon visualization techniques for placement of the electrodes including locations such as the anterior gastric wall (e.g. paragraphs [0124], [0126]; Fig. 16), but does not expressly disclose wherein the insufflation is followed by trans-illuminating an anterior gastric wall to determine the site. In the same problem-solving area, Levi’644 teaches that it is known to use an illumination step following an insufflation step (e.g. paragraph [0284]) in which the endoscope is illuminated at an intensity great enough to be visible from outside the abdomen (i.e. trans-illumination) such that electrodes can be advanced toward the antrum of the stomach (e.g. paragraph [0285]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Chen’967, with trans-illumination of the anterior gastric wall as taught by Levi’644, since such a modification would provide the predictable results of making the target implantation site visible from outside the abdomen such that electrodes can be advanced toward the target site on the antrum of the stomach.

Claims 9-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen’967 in view of Starkebaum’229, or alternatively Chen’967 in view of Barolat’615 and further in view of Cigaina’084; and further in view of Goldsmith (US 2017/0197028 A1, hereinafter Goldsmith’028).
Regarding claim 9, as above Chen’967 discloses a method for treating gastroesophageal reflux disease in a patient (e.g. abstract; paragraphs [0007], [0216]) by implanting a stimulation system in the gastrointestinal tract of the patient (e.g. paragraphs [0127], [0129], [0138], [0147]), the stimulation system comprising one or more electrodes (e.g. abstract; paragraphs [0024]-[0028], [0088], [0216]) and a stimulator module comprising a pulse generator and power source (ibid.; [0214]; Fig. 12), wherein the stimulator module is in electrical communication with the one or more electrodes through one or more leads (e.g. paragraphs [0033]-[0035], [0141]-[0145]), the method comprising: identifying a site on a gastric wall of the gastrointestinal tract of the patient using endoscopic visualization in order to determine a target location for placing the one or more electrodes (e.g. paragraphs [0125]-[0127]); percutaneously placing the one or more electrodes at the identified site on the gastric wall (ibid.; [0142]-[0144], [0147]-[0149]), forming a subcutaneous pocket in the patient, wherein the subcutaneous pocket is external to the gastric wall and placing the stimulator module in the subcutaneous pocket (e.g. paragraph [0127] - “a pocket or cavity is prepared in the gastrointestinal tract to receive the device”); connecting one of the one or more leads to the stimulator module located in the pocket, wherein the one or more leads is connected to the one or more electrodes (e.g. paragraphs [0143], [0144]); and activating the stimulator module to generate a plurality of electrical pulses, wherein the electrical pulses have a frequency in the range of 1Hz to 300Hz (e.g. paragraphs [0055], [0096]-[0098], [0156]), a pulse amplitude in a range of 0.5mA to 30mA (e.g. paragraphs [0055], [0096], [0121], [0156]), a pulse width in a range of around 30 µsec to 5 msec (e.g. paragraphs [0055], [0096]), and a session duration in a range of 1 minute to one day (e.g. paragraphs [0121], [0156], [0163], [0223]) such that a function of the patient’s lower esophageal sphincter is improved (e.g. paragraph [0216]).
As with claim 1, regarding the limitation now entered wherein the identified site is not in or proximate the patient’s lower esophageal sphincter, it is acknowledged that Chen’967 discloses placement of the stimulation electrodes in the “gastric cardia area” for treatment of GERD. It would be a reasonable interpretation of this disclosure that the gastric cardia is part of the gastric wall, and is of sufficient size that portions of the gastric cardia would qualify as “not in or proximate the LES” as now claimed. Alternatively, Chen’967 additionally discloses wherein the electrodes can be placed in the distal antrum of the stomach (e.g. paragraphs [0121], [0159], [0164], [0173]), but does not expressly disclose wherein this placement is to provide the disclosed GERD treatment. Starkebaum’229 as it already modifies Chen’967 teaches that it is known to place electrodes downstream of the LES and provide electrical stimulation pulses from downstream locations such as the antrum in order to treat GERD (e.g. abstract; paragraphs [0002], [0008], [0012]-[0014]). Likewise Cigaina’084 teaches placing electrodes at the distal end of the lesser curvature in order to be downstream of the LES and for treatment of, among other conditions, GERD (e.g. column 3, line 44 through column 4, line 22). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Chen’967 or Chen’967 in view of Barolat’615, with downstream placement of the electrodes in a manner not proximate to the LES as taught by Starkebaum’229 or Cigaina’084, respectively, since such a modification would provide the predictable results of allowing downstream stimulation of the LES to treat GERD.
Further regarding claim 9, Chen’967 discloses the invention substantially as claimed including implantation methods for the implantable device wherein the device can be placed in a subcutaneous pocket by an endoscopic placement into a wall of the gastrointestinal tract (e.g. paragraph [0127] or through other external surgical placements into such pockets (e.g. paragraphs [0029], [0084], [0124], [0132]), but does not expressly disclose wherein the subcutaneous pocket is external to the gastric wall.  A BRI of “external to the gastric wall” would include any location inside a patient that is not within the stomach. Such device placements are numerous and ubiquitously well-known in the art. For instance, in the same field of endeavor Barolat’615 teaches that it is known to place an implantable stimulator in a subcutaneous pocket close to the skin such that the stimulator can be re-supplied with power and controlled by external devices communicating through the skin (e.g. paragraph [0039]). Starkebaum’229 discloses that it is well known for an INS to be implanted in a subcutaneous pocket beneath a patient’s skin with leads and electrodes tunneled to target stimulation tissue such as the stomach/gastric wall (e.g. paragraph [0046]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Chen’967, with placement of the subcutaneous pocket external to the gastric wall such as close to the skin/surface as taught by either Barolat’615 or Starkebaum’229, since such a modification would provide the predictable results of allowing recharging and control of the stimulator via external devices while using a ubiquitous and well-known implantation method in which a stimulator is placed in a pocket close to the surface while the smaller structures of leads and electrodes are tunneled to the deeper target tissue such as the stomach, such as to minimize the trauma of the surgical procedure.
Further regarding claim 9, Chen’967 as modified does not expressly disclose placing a first portion of the stimulator module in an abdominal cavity while placing a second portion comprising the power source in the subcutaneous pocket. In the same problem-solving area, Goldsmith’028 teaches that it is known implant a power source/battery in a pocket separately from the main implantable device so that the power and control components are readily accessed through a small incision in order to minimize tissue disruption and to reduce the size of the main system housing requiring deeper implantation while allowing for transdermal battery charging (e.g. paragraphs [0112], [0313], [0722], [0795]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Chen’967, with location of at least a battery portion of the implant in a separate subcutaneous pocket as taught by Goldsmith’028, since such a modification would provide the predictable results of allowing for the main implant housing to have a reduced size and to allow for easy access to the battery for transdermal charging or physical access through a small incision.
Regarding claims 10 and 12, Chen’967 discloses wherein the one or more electrodes are placed percutaneously on the gastric wall or in a muscle of the gastric wall without entering the lumen of the gastric wall (e.g. paragraphs [0094], [0141]-[0144], wherein attachments on or into but not through the wall would be considered to read on the claims).
Regarding claim 11, Chen’967 discloses wherein the frequency, pulse amplitude, pulse width and session duration is set at an amount that improves a pressure level of the lower esophageal sphincter of the patient (e.g. paragraphs [0088], [0216]). Although Chen’967 does not expressly disclose wherein the improvement is 10% relative to a pressure level of the LES before activating the stimulator module, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Chen’967 with parameter optimization to achieve a 10% improvement, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 14, Chen’967 shows wherein each of the one or more electrodes are placed with an orientation perpendicular to a gastrointestinal axis of the patient (e.g. Figs. 16, 21-24; paragraphs [0141], [0148]).
Regarding claim 15, Chen’967 discloses wherein the one or more electrodes comprise at least two electrodes and wherein the two or more electrodes are positioned parallel to the each other with a spacing of 1 cm between any two of the two or more electrodes (e.g. paragraph [0118], [0119], [0143]).
Regarding claim 16, Chen’967 discloses wherein the site is located no more than 10 cm from a pylorus of the patient (e.g. paragraph [0159]).
Regarding claim 17, Chen’967 discloses wherein the frequency is in a range of 2Hz to 80Hz (e.g. paragraphs [0055], [0096]-[0098], [0156]) and the pulse amplitude is in the range of 2mA to 15 mA (e.g. paragraphs [0055], [0096], [0121], [0156]).

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen’967 in view of Starkebaum’229, or alternatively Chen’967 in view of Barolat’615 and further in view of Cigaina’084; and further in view of Goldsmith’028 as applied to claim 9 above, still further in view of Levi et al. (US 2010/0324644 A1, hereinafter Levi’644).
Regarding claim 13, Chen’967 as modified discloses wherein the endoscopic visualization for site identification further comprises performing gastric insufflations using endoscopy (e.g. paragraphs [0094]; Fig. 16) and relying upon visualization techniques for placement of the electrodes including locations such as the anterior gastric wall (e.g. paragraphs [0124], [0126]; Fig. 16), but does not expressly disclose wherein the insufflation is followed by trans-illuminating an anterior gastric wall to determine the site. In the same problem-solving area, Levi’644 teaches that it is known to use an illumination step following an insufflation step (e.g. paragraph [0284]) in which the endoscope is illuminated at an intensity great enough to be visible from outside the abdomen (i.e. trans-illumination) such that electrodes can be advanced toward the antrum of the stomach (e.g. paragraph [0285]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Chen’967, with trans-illumination of the anterior gastric wall as taught by Levi’644, since such a modification would provide the predictable results of making the target implantation site visible from outside the abdomen such that electrodes can be advanced toward the target site on the antrum of the stomach.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular US 2011/0004266 A1 to Sharma, and US 2015/0224310 A1 as well as US 2013/0090551 A1 each to Sharma et al. (and representative of a large collection of related applications) are considered to read on the invention substantially as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A FLORY whose telephone number is (571)270-5305. The examiner can normally be reached Monday-Friday 9am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER A. FLORY
Primary Examiner
Art Unit 3792



/CHRISTOPHER A FLORY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
13 September 2022